department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc and date cc psi posts-167763-01 internal_revenue_service national_office field_service_advice memorandum for area_counsel natural_resources cc lm nr hou from subject mark pitzer assistant to the branch chief branch office of passthroughs and special industries cc psi b6 classification for depreciation purposes of offshore drilling and or production platforms owned by an oil_and_gas producer this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 should an oil_and_gas producer who owns an offshore drilling platform classify that platform in asset class offshore drilling or asset class exploration for and production of petroleum and natural_gas deposits of revproc_87_56 1987_2_cb_674 for depreciation purposes if the answer to issue is asset class does the asset classification of the platform change to asset class if and when the drilling platform becomes a production platform conclusions an oil_and_gas producer who owns an offshore drilling platform should classify that platform in asset class for depreciation purposes because we reach this conclusion we do not address issue facts the following fact pattern is common in the oil_and_gas industry an oil_and_gas producer formulates an exploration plan on an undeveloped offshore lease posts-167763-01 the plan reaches the drilling phase the producer enters into a contract with an offshore drilling contractor to perform initial drilling the drilling contractor owns and operates mobile offshore drilling units modus the contractor drills exploration and confirmation wells for its customer the producer a commercial accumulation of hydrocarbons is discovered and the modus are released by the producer in accordance with the fulfillment of the terms of the contract the producer installs a production platform which remains in place during the economic life of the field the producer’s platform is designed to accommodate a platform drilling rig which will be removed after several additional wells are drilled and the development plan complete law and analysis sec_167 of the internal_revenue_code provides a depreciation allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either sec_168 or sec_168 the applicable_depreciation_method and recovery_period are determined by reference to class_life or by statute the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation the depreciation allowance would be computed posts-167763-01 based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through would be classified in the asset category see 111_tc_105 the business activity asset classes described below are set forth in revproc_87_56 asset class offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crewboats oil_and_gas production assets are excluded from this class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class drilling of oil_and_gas wells includes assets used in the drilling of onshore oil_and_gas wells and the provision of geophysical and other exploration services and the provision of such oil_and_gas field services as chemical treatment plugging and abandoning of wells and cementing or perforating well casings the class does not include assets used in the performance of any of these activities and services by integrated petroleum and natural_gas producers for their own account assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities this class also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in class compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 support vessels are not included in this posts-167763-01 class assets in this class have a recovery_period of years for purposes of sec_168 and years for purposes of sec_168 with respect to the present case we must consider the question of whether the offshore drilling assets of producers are within the scope of asset class this question arises because while asset class can be read broadly to include all offshore drilling that is contract drilling and drilling by producers asset class appears to include all drilling assets of producers with no exception for offshore drilling to answer this question we will examine the historical evolution of the pertinent asset classes revproc_62_21 1962_2_cb_418 set forth guideline lives and rules for depreciation the revenue_procedure which aggregated assets by industry for depreciation purposes stated that the guideline lives set forth therein applied to broad classes of assets rather than to individual assets part i of the revenue_procedure provided guidelines for four separate groups of assets group one covered depreciable assets used by business in general group two covered non- manufacturing activities excluding transportation communications and public_utilities group three covered manufacturing group four covered transportation communications and public_utilities cla sec_2 of group two pertained to contract construction including general building special trade heavy construction and marine contractors cla sec_2 general contract construction provided a 5-year guideline_life and excluded assets used only in marine contract construction cla sec_2 marine contract construction provided a 12-year guideline_life and included assets used only in marine contract construction class of group three of revproc_62_21 pertained to petroleum and natural_gas a distinction was drawn between and different guideline lives were provided for the drilling equipment of contract drillers and the drilling equipment of producers that performed drilling services for their own account class a drilling geophysical and field services provided a 6-year guideline_life and was worded as follows includes the drilling of oil_and_gas wells on a contract fee or other basis and the provision of geophysical and other exploration services includes oil_and_gas field services such as chemically treating plugging and abandoning wells and cementing or perforating well casings excludes integrated petroleum and natural_gas producers which perform these services for their own account class b exploration drilling and production provided a 14-year guideline_life and was worded as follows posts-167763-01 includes the exploration drilling maintenance and production activities of petroleum and natural_gas producers includes gathering pipelines and related storage facilities of such producers excludes gathering pipelines and related storage facilities of pipeline companies in its original form class a excluded integrated producers however class b included only ‘producers ’ to clarify this apparent omission of integrated producers supplement i to revproc_62_21 found pincite_2_cb_740 added integrated producers to class b supplement i also provided that cla sec_2 of group two excluded force account construction construction by own labor force in addition supplement provided that cla sec_2 included barges boats and other vessels used in marine contract construction appendix ii to the original revproc_62_21 was a compilation of questions and answers to assist taxpayers in applying the provisions of the revenue_procedure supplement ii found pincite_2_cb_744 was a compilation of additional questions and answers numbered through question set forth below dealt with the following drilling contractor scenario question guideline_class a group three part i of the revenue_procedure does not apply to integrated petroleum and natural_gas producers who perform drilling geophysical and field services for their own account how does this rule affect a taxpayer whose major business activity is drilling or performing geophysical or other exploration services for others but who performs some drilling or other services for his own account answer where a taxpayer provides drilling geophysical or other petroleum field services both for others and for his own account the assets used in connection with the providing of these services should be classified according to their primary use as either class a drilling geophysical and field services - years or class b exploration drilling and production - years the primary use may be determined in any reasonable manner subsequently revproc_66_18 1966_1_cb_646 provided that floating or self- propelled drilling vessels and barges platforms and support vessels used in posts-167763-01 offshore oil or gas exploration would no longer be allocated between class a and b of group three but would hereinafter be included in cla sec_2 of group two it stated that f loating or self-propelled drilling vessels and barges platforms and support vessels such as those used in the exploration of oil or gas in offshore operations are classified in group cla sec_2 marine contract construction with a guideline_class life of years included is the vessel itself and all drilling equipment related thereto tenders barges towboats crew boats and other vessels used to transport supplies equipment and personnel in offshore operations are classified in the same class for activities of this kind this classification includes equipment used in both force account and contract construction in the asset_depreciation_range_system of depreciation was established this depreciation system was based on broad industry classes of assets revproc_71_25 1971_2_cb_553 was published to set forth the asset guideline classes asset guideline periods and asset depreciation ranges referred to in sec_1_167_a_-11 revproc_71_25 continued the distinction drawn between drilling assets of contractors and those of producers as can be seen from the following excerpts from the revenue procedure’s asset_guideline_class descriptions petroleum and natural_gas production and related activities no description given drilling of oil_and_gas wells includes assets used in the drilling of oil_and_gas wells on a contract fee or other basis and the provision of geophysical and other exploration services and the provision of such oil_and_gas field services as chemical treatment plugging and abandoning of wells and cementing or perforating well casings but not including assets used in the performance of any of these activities and services by integrated petroleum and natural_gas producers for their own account exploration for petroleum and natural_gas deposits includes assets used for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities when these are related posts-167763-01 activities undertaken by petroleum and natural_gas producers contract construction includes such assets used by general building special trade heavy construction and marine contractors does not include assets used by companies in performing construction services on their own account contract construction other than marine no description given marine contract construction no description given revproc_71_25 was superceded by revproc_72_10 1971_1_cb_721 which was published to implement the class_life_asset_depreciation_range_system authorized by former sec_167 revproc_72_10 modified asset class by adding the word onshore to its description asset class remained unchanged also a description was added to asset cla sec_15 providing that the class included floating self-propelled and other drilling platforms used in offshore drilling for oil_and_gas revproc_77_10 1977_1_cb_548 superceded revproc_72_10 and modified the description of assets included in asset cla sec_15 to be consistent with revproc_66_18 the revenue_procedure also deleted asset cla sec_15 and transferred the pertinent part of its description to asset cla sec_15 revised asset cla sec_15 was described as follows marine contract construction includes assets used by general building special trade and heavy construction contractors predominantly in marine construction work does not include assets used by companies in performing marine construction services for their own account except for floating self-propelled and other drilling platforms and support vessels used in offshore drilling for oil_and_gas which are included whether used for their own account or others revproc_78_5 1978_1_cb_557 revised asset class of revproc_77_10 to include petroleum and natural_gas offshore transportation facilities used by petroleum and natural_gas producers and others in the offshore pipeline transportation of oil and natural_gas the revenue_procedure states that these assets were formerly included in asset cla sec_46 pipeline transportation revised asset class read as follows exploration for and production of petroleum and natural_gas deposits posts-167763-01 includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in cla sec_15 compression and pumping equipment and gathering and transmission lines to the first onshore transshipment facility the assets used in the first onshore transshipment facility are also included and consist of separation equipment used for separation of natural_gas liquids and solids compression or pumping equipment other than equipment classified in cla sec_49 and liquid holding or storage facilities other than those classified in cla sec_49 does not include support vessels the others referred to in the description of asset class include pipeline companies in addition the parenthetical language in the description makes it clear that drilling contractors’ drilling platforms continued to be included in asset cla sec_15 revproc_77_10 was also modified by revproc_80_58 1980_2_cb_854 the stated purpose of which was to delete existing asset classe sec_15 contract construction other than marine and marine contract construction and to establish two new classes for assets used in construction asset cla sec_15 and in offshore oil_and_gas drilling asset class revproc_80_58 noted that asset cla sec_15 included assets used in offshore oil_and_gas drilling thus the assets used in offshore oil_and_gas drilling that had been included in former asset cla sec_15 were moved to new asset class the new asset classes established by revproc_80_58 were described as follows offshore drilling includes assets used in offshore drilling for oil_and_gas such as floating self-propelled and other drilling vessels barges platforms and drilling equipment and support vessels such as tenders barges towboats and crew boats excludes oil_and_gas production assets construction includes assets used in construction by general building special trade heavy and marine construction contractors operative and investment builders real_estate subdividers and developers and others except railroads posts-167763-01 revproc_77_10 was superceded by revproc_83_35 1983_1_cb_745 asset classes and in revproc_83_35 were the same as set forth in revproc_80_58 asset class was the same as set forth in revproc_78_5 as modified by revproc_80_58 revproc_87_56 contains the same descriptions of asset classes and that are contained in revproc_83_35 our review of the evolution of the pertinent asset classes shows that since the inception of the asset classes different classes have been provided for the drilling assets of contract drillers and producers the distinction established by revproc_62_21 was maintained in subsequent revenue procedures further drilling platforms were classified by revproc_66_18 and subsequent pronouncements as marine contract construction assets these platforms were moved to asset class from asset cla sec_15 by revproc_80_58 the drilling platforms of production companies cannot be described as contract assets the distinction drawn between the drilling assets of contract drillers and producers for depreciation purposes is understandable because of the significant difference between the use of producer-owned offshore equipment often dual purpose in nature drilling and production fixed in place over the life of the producing property and the use of contractor-owned drilling equipment which is mobile and continually in use as it searches for oil_and_gas in harsh environments taking cognizance of this difference the drilling assets of contract drillers are presently included in asset classes and while the drilling assets of producers are included in asset class accordingly offshore drilling platforms owned by oil_and_gas producers should be classified under asset class case development hazards and other considerations posts-167763-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions mark pitzer assistant to the branch chief cc psi b6
